


Exhibit 10.4
THE TIMKEN COMPANY


Restricted Shares Agreement for Nonemployee Directors


{GRANTEE}:


The Timken Company (the “Company”) pursuant to its 2011 Long-Term Incentive Plan
(the “Plan”), as amended and restated as of February 13, 2015, has this day
granted to you, the above-named grantee, a total of {NUMBER OF SHARES} Common
Shares of the Company (“Common Shares”) subject to the following terms,
conditions, limitations and restrictions:


1.    Rights of Grantee. The Common Shares subject to this grant shall be fully
paid and non-assessable and shall be represented by a certificate or
certificates registered in your name and endorsed with an appropriate legend
referring to the restrictions hereinafter set forth. You shall have all the
rights of a shareholder with respect to such shares, including the right to vote
the shares and receive all dividends paid thereon, provided that such shares,
and any additional shares that you may become entitled to receive by virtue of a
share dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company, shall
be subject to the restrictions hereinafter set forth.


2.    Restrictions on Transfer of Common Shares. The Common Shares subject to
this grant may not be assigned, exchanged, pledged, sold, transferred or
otherwise disposed of by you, except to the Company, and shall be subject to
forfeiture as herein provided until one year has elapsed from the date of this
grant, except that your rights with respect to such shares may be transferred by
will or pursuant to the laws of descent and distribution. Any purported transfer
in violation of the provisions of this paragraph shall be null and void, and the
purported transferee shall obtain no rights with respect to such shares.


3.    Forfeiture of Awards. Subject to Section 5, all of the Common Shares
subject to this grant that are then forfeitable shall be forfeited by you if
your service as a member of the Board of Directors of the Company (a “Director”)
is terminated before the first anniversary of the date of this grant; provided,
however, if, before the first anniversary of the date of this grant, your
service as a Director is terminated as a result of your death or disability, or
your service as a Director involuntarily ceases other than for Cause (as defined
in Section 5(c)), unless otherwise provided in Section 5(a), a portion of the
shares covered by this grant that then remain forfeitable shall become freely
transferable and non-forfeitable (“Vest”) as follows: that number of shares
shall become freely transferable and non-forfeitable which bears the same ratio
to the total number of shares subject to this grant as the number of full months
from the date of this grant to the date of termination of such service bears to
12, and the balance of the shares subject to this grant shall be forfeited to
the Company.


4.    Retention of Certificates. During the period in which the restrictions on
transfer and risk of forfeiture provided in paragraphs 2 and 3 above are in
effect, the certificates representing the Common Shares covered by this grant
shall be retained by the Company, together with the accompanying stock power
signed by you and endorsed in blank.


5.    Change in Control.
 
(a) Upon a Change in Control occurring after the date of this grant but prior to
the first anniversary of the date of this grant, if you have continuously served
as a Director between the date of this grant and the date of such Change in
Control, to the extent that the Common Shares have not previously been
forfeited, the Common Shares shall Vest in full, except to the extent that a
Replacement Award is provided to you to replace, continue or adjust the
outstanding Common Shares (the “Replaced Award”). If you are provided with a
Replacement Award in connection with the Change in Control, then if, upon or
after receiving the Replacement Award, your service as a member of the Company’s
Board of Directors (or the board of directors of any of the Company’s successors
after the Change in Control (as applicable, the “Successor Company”))
involuntarily ceases other than for Cause prior to the first anniversary of the
date of this grant, to the extent that the Replacement Award has not previously
been forfeited, the Replacement Award will Vest in full.


(b)    For purposes of this agreement, a “Replacement Award” means an award (i)
of the same type (i.e., common shares with time-based vesting) as the Replaced
Award, (ii) that has a value at least equal to the value of the Replaced Award,
(iii) that relates to publicly traded equity securities of the Successor Company
in the Change in Control (or another entity that is affiliated with the
Successor Company following the Change in Control), (iv) the tax consequences of
which under the Code, if you are subject to U.S. federal income tax under the
Code, are not less favorable to you than the tax consequences of the Replaced
Award, and (v) the other terms and conditions of which are not less favorable to
you than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent change in control). A
Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or ceasing to be
exempt from Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding two sentences are satisfied.
The determination of whether the conditions of this Section 5(b) are satisfied
will be made in good faith by the Committee, as constituted immediately before
the Change in Control, in its sole discretion.




--------------------------------------------------------------------------------






(c)    For purposes of this agreement, “Cause” means your having committed any
intentional act of fraud, embezzlement or theft in connection with your duties
with the Company, any intentional wrongful disclosure of secret processes or
confidential information of the Company or a Subsidiary, or any intentional
wrongful engagement in any competitive activity that would constitute a material
breach of your duty of loyalty to the Company, and no act, or failure to act, on
your part shall be deemed “intentional” unless done or omitted to be done by you
not in good faith and without reasonable belief that your action or omission was
in or not opposed to the best interest of the Company.


6.    Detrimental Activity and Recapture.


(a)    In the event that, as determined by the Committee, you shall engage in
Detrimental Activity during your service as a Director, the Common Shares
covered by this agreement will be forfeited automatically and without further
notice at the time of that determination notwithstanding any other provision of
this agreement.


(b)    If a Restatement occurs and the Committee determines that you are
personally responsible for causing the Restatement as a result of your personal
misconduct or any fraudulent activity on your part, then the Committee has
discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to recover all or any portion (but no more
than 100%) of the Common Shares covered by this agreement earned or payable to
you for some or all of the years covered by the Restatement. The amount of any
earned or payable Common Shares covered by this agreement recovered by the
Company shall be limited to the amount by which such earned or payable Common
Shares exceeded the amount that would have been earned by or paid to you had the
Company’s financial statements for the applicable restated fiscal year or years
been initially filed as restated, as reasonably determined by the Committee. The
Committee shall also determine whether the Company shall effect any recovery
under this Section 6(b) by: (i) seeking repayment from you; (ii) reducing,
except with respect to any non-qualified deferred compensation under Section
409A of the Code, the amount that would otherwise be payable to you under any
compensatory plan, program or arrangement maintained by the Company (subject to
applicable law and the terms and conditions of such plan, program or
arrangement); (iii) by withholding, except with respect to any non-qualified
deferred compensation under Section 409A of the Code, payment of future
increases in compensation (including the payment of any discretionary bonus
amount) that would otherwise have been made to you in accordance with the
Company’s compensation practices; or (iv) by any combination of these
alternatives. For purposes of this agreement, “Restatement” means a restatement
of any part of the Company’s financial statements for any fiscal year or years
after 20__ due to material noncompliance with any financial reporting
requirement under the U.S. securities laws applicable to such fiscal year or
years.


7.    Severability. If any provision of this agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this agreement and the application of
such provision in any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.


8.    Processing of Information. Information about you and your participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. You understand that such processing
of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within your country or elsewhere, including the United States of America. You
consent to the processing of information relating to you and your participation
in the Plan in any one or more of the ways referred to above.


9.    Relation to Plan. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan.


[SIGNATURES ON THE FOLLOWING PAGE]


Dated this day of , 20    


THE TIMKEN COMPANY




By:________________________
William R. Burkhart
Executive Vice President,
General Counsel & Secretary


Accepted and agreed to: _________________________


Dated: _____________________




